DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 13 has the same preferentially selecting limitation as in independent claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0242364, hereinafter Park, disclosed in the IDS, claiming the priority date of provisional application 62/207,937), in view of Sadeghi et al (US 2017/0303220, hereinafter Sadeghi, claiming the priority dates of all the provisional applications) and in view of Koorapaty et al (US 2017/0142746, hereinafter Koorapaty, claiming the priority date of provisional application 62/134,372).

Regarding claim 2, Park discloses a base station (eNB, Fig. 13/20) comprising circuitry configured to: perform an energy detection on a plurality of secondary component carriers to determine which of the plurality of secondary component carriers are available (check whether a current channel on a Ucell is busy or idle by performing carrier sensing, Para [0133], for a plurality of U-Scells, Para [0141]); perform power adjustment on the plurality of secondary component carriers according to the energy detection (adjusting transmit power according to number of U-Scells capable of transmitting on an unlicensed band, Para [0146], in an example, eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151].  Also see page 42, 47-48 and Fig. 24 of provisional application 62/207,937); 											but does not explicitly disclose interacting with a neighbor base station via X2 signaling and selecting from the plurality of secondary component carriers, according to a result of the interaction, available secondary component carriers to be used by the base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the a list of Scells, Para [0340], level of interference, Para [0348] and transmission power of the cell, Para [0347].  Also see Para [0323, 328, 330, 337, 338] from provisional application 62/203,734.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Sadeghi in the system of Park in order to allow for efficient and fair use of LAA channels between message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339].  Koorapaty discloses LBT history of Scells can be factored in channel selection and can be shared with other eNBs, Para [0094] and can track LBT failures over time and can consider scanning for better channels, Para [0095], the better channel having lowest failures or highest success.  Also see pages 19-20 of provisional application 62/134,372.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Koorapaty in the system of Park in view of Sadeghi order to better utilize the unlicensed spectrum reliably and reduce uncertainty when using unlicensed spectrum.
Regarding claims 3 and 9, Park discloses the base station/method of claim 2/8, but not wherein the interaction comprises receiving an availability detection result and a power adjustment result from the neighbor base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], either eNB can transmit the message, Para [0336].
Regarding claims 4 and 10, Park discloses the base station/method of claim 2/8, but not wherein the interaction comprises exchanging availability detection results and power adjustment results with the neighbor base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339].
Regarding claims 5 and 11, Park discloses the base station/method of claim 2/8, but not wherein the circuitry is further configured to activate and/or deactivate the plurality of secondary component an eNB may monitor an LAA channel, negotiate with another eNB and turn on the LAA cell, Para [0298], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339].
Regarding claims 6 and 12, Park discloses the base station/method of claim 2/8, wherein the circuitry is further configured to preferentially select, according to the result of the interaction, a secondary component carrier of the plurality of secondary component carriers with a relatively low transmission power.  Sadeghi discloses message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the level of interference, Para [0348] and the UE may receive signals from two eNBs that cause interference, Para [0267].  It is known in the art low transmit power would cause less interference to neighbors therefore obvious to select the Scell with lower transmit power that would cause less interference after exchanging interference and power level information with the other eNB.
Regarding claim 8, Park discloses a method of a base station in a wireless communication network, the method comprising: performing an energy detection on a plurality of secondary component carriers to determine which of the plurality of secondary component carriers are available (check whether a current channel on a Ucell is busy or idle by performing carrier sensing, Para [0133], for a plurality of U-Scells, Para [0141]); performing power adjustment on the plurality of secondary component carriers according to the energy detection (adjusting transmit power according to number of U-Scells capable of transmitting on an unlicensed band, Para [0146], in an example, eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151].  Also see page 42, 47-48 and Fig. 24 of provisional application 62/207,937); but does not explicitly disclose interacting with a neighbor base station via X2 signaling and selecting from the plurality of secondary component carriers, according to a result of the interaction, available secondary component carriers to be used by the base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the a list of Scells, Para [0340], level of interference, Para [0348] and transmission power of the cell, Para [0347].  Also see Para [0323, 328, 330, 337, 338] from provisional application 62/203,734; and does not disclose preferentially select, according to the result of the interaction, a secondary component carrier of the plurality of secondary component carriers with a high success rate in energy detection.  Sadeghi discloses message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339].  Koorapaty discloses LBT history of Scells can be factored in channel selection and can be shared with other eNBs, Para [0094] and can track LBT failures over time and can consider scanning for better channels, Para [0095], the better channel having lowest failures or highest success.  Also see pages 19-20 of provisional application 62/134,372.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sadeghi, in view of Koorapaty and in view of Seki (US 2015/0072692, hereinafter Seki).

Regarding claim 14, Park discloses the base station of claim 3, but not wherein the power adjustment result comprises an offset amount of the power adjustment.  Seki discloses a base station can reduce power by an offset amount, Para [0059] and can notify the neighboring base stations of the offset amount relating to the reduction in transmission power, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Seki in the system of Park in view of Sadeghi and Koorapaty in order to reduce power consumption and reduce interference by transmission power adjustments and sharing this information with other base stations.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant states the office action contends LBT history of Koorapaty corresponds to a high success rate in energy detection from the claim.  Further stating Koorapaty defines success as the channel being idle, meaning no energy is detected which is different from the claim which states selecting the secondary CC “with a high success rate in energy detection”.  Applicant argues the carrier is selected based on a history of the channel not being idle and “success” means that energy is detected and the channel is unavailable.										In response, Applicant’s argument is over how a “high success rate in energy detection” in the claim can be interpreted.  The Examiner can interpret the claim with the broadest reasonable interpretation.  In this case, Examiner interprets a “high success rate” when performing energy detection means the carrier is often idle (meaning low or no energy detection), therefore the UE/BS performing LBT can access and transmit data on the carrier as it is available often.  Applicant admits that Koorapaty refers to this as a LBT success when the channel is idle during energy detection.  This is the conventional and logical way to see “success” during LBT or detecting energy during the clear channel assessment.  For some reason Applicant argues “success” is when high energy is detected and the carrier is unavailable and that this unavailable carrier should be preferentially selected because the “carrier that is more likely to successfully transmit information on the network”.  Regardless Examiner does not have to interpret the claim this way.  Applicant can further clarify and define what is meant by “high success rate in energy detection” in the limitations of the claim if there is support in the specification.  However, see Para [0070] in Applicant’s specification: identifying a CC as available when energy detection is “successful” and identifying a CC as unavailable when energy detection has failed.  This supports Examiner’s interpretation that detecting low or no energy is a “success” and the CC is available and detecting high energy is a failure and the CC is unavailable.    							

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461